Detailed Action




Claims 1-20 were pending in this application.
Claims 1, 10 and 17 have been amended.
Claims 1-20 remain pending in this application and are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) 1/8/2021 has been entered.
 

Response to Amendment
Amended claims 1, 10 and 17 are acknowledged, and the rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being indefinite is withdrawn.


Response to Arguments
Applicant’s arguments filed 12/17/2020 (p. 8), with respect to the rejection of claims 1-20 have been considered fully and are persuasive.  The rejection of claims 1-20 has been withdrawn. 



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 10 and 17 now incorporate amended claim limitations concerning the same SaaS application running in the native session with the target host for the client computing device and while the native session is also running (claim 1 lns. 6-8; claim 10 lns. 5-8; claim 17 lns. 5-8).  The nearest prior art references found were Borzycki, et al., U.S. Patent Application Publication No. US 2014/0108538 A1 (hereinafter Borzycki), in view of Zhao, et al., the same SaaS application running in the native session with the target host for the client computing device and while the native session is also running.  Because independent claims 1, 10 and 17 are allowable, respective dependent claims 2-9, 11-16 and 18-20 also are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is 571-272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have any questions about access to the Private 
/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        



/Timothy Sowa/
Examiner, Art Unit 2448